Case: 15-41686   Document: 00515132674   Page: 1   Date Filed: 09/25/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                             No. 15-41686                September 25, 2019
                          Conference Calendar
                                                              Lyle W. Cayce
                                                                   Clerk



UNITED STATES OF AMERICA,

                                      Plaintiff−Appellee,

versus

ANSELMO SOLANO-CRUZ,

                                      Defendant−Appellant.




              Appeal from the United States District Court
                   for the Southern District of Texas
                           No. 7:15-CR-1080-1
     Case: 15-41686      Document: 00515132674        Page: 2     Date Filed: 09/25/2019


                                     No. 15-41686

    ON REMAND FROM THE UNITED STATES SUPREME COURT


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      On remand from the Supreme Court for further consideration in light of
Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018), the attorney appointed to
represent Anselmo Solano-Cruz moves to withdraw and has filed a brief per
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Solano-Cruz has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.



                                            2